DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group III, drawn to kits comprising one or both of (i) an RBC lysis solution defined as an aqueous solution comprising NH4Cl and Na2-EDTA, and (ii) a serum-free medium comprising a-MEM/DMEM-F12, beta mercaptoethanol, bFGF and serum substitute, as well as uses of the kits to prepare agents, in the reply filed on 3/10/2021 is acknowledged.  The traversal is on the ground(s) that the claims, as currently amended, now require both a specific serum-free medium for MSCs, as well as a specific red blood cell lysis solution (those being defined in, inter alia, claim 1). 
In light of the claim amendments, the restriction requirement between original Groups I and III is withdrawn.  The restriction requirement between the current claims and original Group II is maintained (it is noted that the claims directed to original Group 2 have been cancelled).  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-7 and 15-17 are pending, all of which have been considered on the merits.

Priority
	The instant application is a national stage entry under 371 of PCT/CN2015/097126, filed 12/11/2015.

Drawings
	The drawings filed 6/11/2018 are objected to because they contain color photographs.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
	In claim 1, the phrase using a red blood cell lysis buffer to treat Wharton’s jelly tissue separated from umbilical cord is understood to require an active step of treating Wharton’s jelly tissue, which has been separated from umbilical cord, with a red blood cell lysis buffer.
	In claim 1, the phrase using a serum-free medium for mesenchymal stem cells for culture is understood to require an active step of culturing mesenchymal stem cells in a serum-free medium.  
	In claim 5, line 6, the phrase the same is interpreted as referring to the Wharton’s jelly. 

	Claim 15 is interpreted as being directed to a composition of matter comprising a red blood cell lysis buffer (as defined in the claim) and a serum-free medium (as defined in the claim).  The intended use recitations of for separating and culturing mesenchymal stem cells and [serum-free medium] for mesenchymal stem cells are intended use recitations that do not limit the claimed product.  The claim does not specify if the red blood cell lysis buffer and the serum-free medium are in a single composition or separate, thus the broadest reasonable interpretation of the claim permits for either. 

Claim Objections
	Claim 7 is objected to for minor informalities: the word “transportation” is mis-spelled in lines 6 and 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
or DMEM-F12 (interpreted as a mix of DMEM and F-12) can be used, or if the phrase means that a mix of a-MEM and DMEM-F12 must be present.  Clarification is required.  Claims 2-7 and 16-17 inherit the deficiency and are rejected on the same basis. Claims 3 and 17 also recite the ambiguous term.
Claim 3 is considered indefinite because it is not clear if the language following the word preferably is intended to incorporate the amounts/concentrations recited in the previous 5 lines (such that the “preferred” serum-free composition consists of 89 parts by volume of a-MEM/DMEM-F12,  0.1 parts by volume of ß-mercaptoethanol, 1 part by volume of the aqueous solution of non-essential amino acids, 10 parts by volume of the serum substitute, and the recombinant hbFGF at a final concentration of 10 ng/mL), or the “preferred” serum-free composition consists of any concentration of the a-MEM/DMEM-F12, ß-mercaptoethanol, aqueous solution of non-essential amino acids, serum substitute and recombinant hbFGF within the ranges recited by claim 1.
For purposes of compact prosecution, the following rejection is made for the interpretation that the language following the word preferably is intended to incorporate the limitations of the preceding 5 lines:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation the serum-free medium comprises 0.1 parts by volume of ß-mercaptoethanol, 1 part by volume of the aqueous solution of non-essential amino acids, 10 parts by volume of the serum substitute, 89 parts by volume of a-MEM/DMEM-F12 and the recombinant hbFGF at a final concentration of 10 ng/mL and the claim also recites the serum-free medium consists of [89 parts by volume] a-MEM/DMEM-F12, [0.1 part by volume] ß-mercaptoethanol, [1 part by volume] the aqueous solution of non-essential amino acids, [10 nm/mL] the recombinant hbFGF, and [10 parts by volume] the serum substitute which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The broadest reasonable interpretation of the claims does not require the specifics of the narrower limitation.

Claim 4 lacks antecedent basis for the limitation the obtained Wharton’s jelly tissue in line 2.
wherein the method comprises: cutting the obtained Wharton’s jelly tissue into blocks, adding the red blood cell lysis buffer with a volume of 1-3 times the volume of the tissue blocks, and treating the tissue blocks with the buffer at room temperature for 2-5 minutes; and culturing the obtained tissue blocks with the serum-free medium ...to obtain primary mesenchymal stem cells and the claim also recites wherein the method comprises: cutting the obtained Wharton’s jelly tissue into blocks each in size of 1-3 mm3, adding the red blood cell lysis buffer with a volume of 1.5-2 times the volume of the tissue blocks, and treating the tissue blocks with the buffer at room temperature for 2-5 minutes; and, plating the obtained tissue blocks evenly on a culture dish to reach a coverage of 60-80%, and adding the serum-free medium ...with a volume of 3-5 times the volume of the tissue blocks, then culturing at 37oC, 5% CO2, during which replacing half of the medium with fresh medium at 3-5 days, and removing the tissue blocks when cells have uniformly grown out of the bottom of the tissue blocks at 5-15 days; and replacing the medium in entirety with fresh serum-free medium ...for further culture during which the medium is replaced with fresh medium every 3-4 days which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The broadest reasonable interpretation of the claims does not require the specifics of the narrower limitation.

	Claim 5 recites the broad recitation wherein the method comprises steps (1), (2) and (3), and the claim also recites wherein the method comprises steps (1), (2), (3), (4), (5) and (6) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The broadest reasonable interpretation of the claims does not require the specifics of the narrower limitation.

	Claim 6 is indefinite because there is lack of antecedent basis for the limitations: the step (1) in line 1, the step (2) in line 7, the step (3) in line 13, the step (4) in line 22, the step (5) in line 26, the step (6) in line 38.  
Claim 6 is further held to be indefinite because the term slightly in line 6 is a relative term which renders the claim indefinite.  The term slightly is not defined by the claim, the specification does not provide a standard for 
Claim 6 is further held to be indefinite because of use of the term preferably (i.e. in lines 7, 12, 13, 19, 22, 26, 31, 33, 34, 35, 36, and 38).  In this instance, the preferred embodiment is not a narrower scope of a previously recited broad limitation, it is, in fact, unclear if the claim is actually requiring the step, or if it is simply a possibility.  The metes and bounds of the claim cannot be determined.
Claim 6 is further held to be indefinite because claim 6 recites the broad recitation wherein the trypsin digestion is performed at 30-80% confluence, and the claim also recites wherein the trypsin digestion is performed at 40-50% confluence which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The broadest reasonable interpretation of the claims does not require the specifics of the narrower limitation.
Claim 6 is further held to be indefinite as being prolix.  See MPEP 2173.05(m).  The claim contains such long and non-specific recitations/details (due to use of the phrases “preferably”) and optional alternatives, that the scope of the claimed invention is rendered indefinite.  

Claim 7 is indefinite because there is lack of antecedent basis for the limitations: the step (1) in lines 1-2 of the claim.
Claim 7 is further held to be indefinite because of use of the term preferably (i.e. in lines 3 and 7).  In this instance, the preferred embodiment is not a narrower scope of a previously recited broad limitation, it is, in fact, unclear if the claim is actually requiring the step, or if it is simply a possibility.  The metes and bounds of the claim cannot be determined.
Claim 7 is further held to be indefinite because claim 7 recites the broad recitation preservation and transportation solution, and the claim also recites preservation and transportation solution is magnesium and calcium-free D-Hank’s comprising penicillin sodium, streptomycin sulfate, gentamicin and amphotericin B for injection which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary   The broadest reasonable interpretation of the claims does not require the specifics of the narrower limitation.
Claim 7 is further held to be indefinite because claim 7 recites the broad recitation the concentration of each of penicillin sodium, streptomycin sulfate and gentamycin is 100-200 U/mL, and the claim also recites [the concentration of each of penicillin sodium, streptomycin sulfate and gentamycin] is 150 U/mL which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The broadest reasonable interpretation of the claims does not require the specifics of the narrower limitation.
Claim 7 is further held to be indefinite because claim 7 recites the broad recitation the concentration of amphotericin B is 200-400 U/mL, and the claim also recites [the concentration of amphotericin B] is 300 U/mL which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The broadest reasonable interpretation of the claims does not require the specifics of the narrower limitation.
Claim 7 is further held to be indefinite as being prolix.  See MPEP 2173.05(m).  The claim contains such long and non-specific recitations/details (due to use of the phrases “preferably”) and optional alternatives, that the scope of the claimed invention is rendered indefinite.  

Claim 17 is considered indefinite because it is not clear if the language following the word preferably is intended to incorporate the amounts/concentrations recited in the previous 5 lines (such that the “preferred” serum-free composition consists of 89 parts by volume of a-MEM/DMEM-F12,  0.1 parts by volume of ß-mercaptoethanol, 1 part by volume of the aqueous solution of non-essential amino acids, 10 parts by volume of the serum substitute, and the recombinant hbFGF at a final concentration of 10 ng/mL), or the “preferred” serum-free composition consists of any concentration of the a-MEM/DMEM-F12, ß-mercaptoethanol, aqueous solution of non-essential amino acids, serum substitute and recombinant hbFGF within the ranges recited by claim 15.
For purposes of compact prosecution, the following rejection is made for the interpretation that the language following the word preferably is intended to incorporate the limitations of the preceding 5 lines:

Claim 17 recites the broad recitation the serum-free medium comprises 0.1 parts by volume of ß-mercaptoethanol, 1 part by volume of the aqueous solution of non-essential amino acids, 10 parts by volume of the serum substitute, 89 parts by volume of a-MEM/DMEM-F12 and the recombinant hbFGF at a final concentration of 10 ng/mL and the claim also recites the serum-free medium consists of [89 parts by volume] a-MEM/DMEM-F12, [0.1 part by volume] ß-mercaptoethanol, [1 part by volume] the aqueous solution of non-essential amino acids, [10 nm/mL] the recombinant hbFGF, and [10 parts by volume] the serum substitute which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The broadest reasonable interpretation of the claims does not require the specifics of the narrower limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al (US 2013/0302285), in view of Christopherson (US 2008/0118477), Sabapathy et al (PLoS One, 2014) and Ganchas et al (WO 09/044379), and further in view of Aylsworth et al (US 2005/0169935) and Avent et al (US 2010/0167328). 
Fong et al disclose a method to isolate and culture Wharton’s jelly-derived mesenchymal stem cells (WJSCs) for the purpose of supporting expansion of hematopoietic stem cells (HSCs).  Specifically, Fong et al teach isolating WJSCs by (numerettes added by Examiner):
(i) obtaining umbilical cord;

(iii) washing the umbilical cord segments in HBSS;
(iv) longitudinally slicing open the umbilical cord segments;
(v) placing the umbilical cord segments in contact with an enzyme mixture comprising collagenase Type I, collagenase Type IV and hyaluronidase in DMEM;
(vi) incubating at 37oC for 45 min to allow loosening and separation of the Wharton’s jelly;
(vii) transferring the solution, containing the Wharton’s jelly, into a new Petri Dish comprising DMEM;
(viii) syringing the solution through an 18 G needle to further break up the gelatinous Wharton’s jelly and release WJSCs;
(ix) collecting the solution into centrifuge tubes;
(x) centrifuging;
(xi) discarding the supernatant and recovering cell pellet;
(xii) resuspending the cell pellet (containing WJSCs) in a hWJSC medium containing 80% DMEM high glucose supplemented with 20% knockout (KO) serum replacement, 16 ng/ml bFGF, 1% non-essential amino acids, 2mM L-glutamine, 0.1 mM beta-mercaptoethanol, 1% insulin-transferrin-selenium, and antibiotic-antimycotic mixture. 
Fong et al teach the WJSCs were then cultured in the hWJSC medium by:
(xiii) seeding the cells (in hWJSC medium) onto tissue culture flasks;
(xiv) incubating at 37oC in 5% CO2 atmosphere;
(xv) passaging cells when they reach confluence (See Fong et al, ¶0055).

Regarding claims 1-3: The method of Fong et al is comparable to instant claims in that it is a method for separating and culturing umbilical cord mesenchymal stem cells (the WJSCs read on umbilical cord mesenchymal stem cells).  
Fong et al disclose use of a serum-free medium for mesenchymal stem cells (the hWJSC medium).  The hWJSC medium is considered an obvious variation of the serum-free medium recited by claims 1 and 3.  Specifically, the hWJSC medium comprises 80% DMEM, this can be considered 80 parts by volume DMEM.  Though Fong et al use DMEM, not a-MEM or DMEM-F12, official notice is taken that each of DMEM, a-MEM and  parts by volume of serum replacement.  The hWJSC medium comprises 1% non-essential amino acids, which can be considered 1 part by volume of non-essential amino acids.  The non-essential amino acids include glycine, alanine, asparagine, aspartic acid, glutamic acid, proline and serine.  The hWJSC medium comprises 0.1 mM beta-mercaptoethanol.  The hWJSC medium comprises 16 ng/mL of bFGF.  The amounts/concentrations of non-essential amino acids taught by Fong et al falls within the ranges required by the instant claims.  The amounts/concentrations of the basal medium, the serum substitute and bFGF are so substantially close that a prima facie case of obviousness exists because the amounts/concentrations are so close that one would have expected the prior art composition to have the same properties.  Finally, for the beta-mercaptoethanol, the manner in which Fong et al reports (i.e. in mM) cannot readily be converted to “parts per volume”.  However, it has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations are critical.  Where the general conditions of a claim (in this case, the general composition of the serum-free medium) is disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  It was well within the skill level of the artisan of ordinary skill to experiment with concentrations of cell culture components to determine the optimal concentrations of the various components.  Optimization based on cell density, culture temperature/conditions, and desired effect on cells (i.e. maintenance vs proliferation) will steer the decisions of the ordinary artisan.  See MPEP 2144.05.  
Fong et al differ from instant claims 1-3 in that Fong et al does not include a step of using a red blood cell lysis buffer to treat Wharton’s jelly tissue.  
While Fong et al does not disclose a step of exposing the Wharton’s jelly (or cells derived therefrom) to a red blood cell lysis buffer (i.e. using a red blood cell lysis buffer to treat Wharton’s jelly tissue separated from umbilical cord), it is submitted that it would have been prima facie obvious to have done so.  This conclusion of obviousness is based on several other teachings in the prior art directed to similar methods of isolating WJSCs from Wharton’s jelly, wherein each of the prior art methods involve a step of subjecting the Wharton’s jelly tissue to red blood cell lysis.  These repeated teachings suggest that such a step is desired and routine in isolation process of 
Christopherson also teach a method for separating UC-MSCs (synonymous with WJSCs) from umbilical cord tissue, the method is nearly identical to the isolation method of Fong et al, yet Christopherson recite a step of lysing the cell pellet (obtained after centrifugation) with a hypotonic red blood cell lysis solution (See Christopherson, ¶0044).
Sabapathy et al also teach a method for separating WJ-MSCs (synonymous with WJSCs) from umbilical cord tissue in a method very similar to that of Fong et al.  Sabapathy et al teach subjecting the dissociated Wharton’s jelly tissue to red blood cell lysis buffer (See Sabapathy et al, Pg. 2 “Isolation of Human Wharton’s Jelly MSCs (WJ-MSCs)”).  
Ganchas et al also teach a method for separating UC-MSCs (synonymous with WJSCs) from umbilical cord tissue.  In their method Ganchas et al specifically comment that red blood cells are toxic to WJSC culture and reduce the viability in vitro.  Ganchas et al teach red blood cells should be lysed in order to optimize UC-MSC culture (See Ganchas et al, Pg. 11 & 25-26).  
The fact that Christopherson, Sabapathy et al and Ganchas et al each teach subjecting the Wharton’s jelly tissue to red blood cell lysis provides a suggestion that such a lysis step was routine in the art, and thus should be included in the method of Fong et al.  Furthermore, Ganchas et al provide explicit motivation to lyse red blood cells, thus further supporting that such a RBC lysis step was prima facie obvious.  
None of Christopherson, Sabapathy et al nor Ganchas et al teach the actual composition of the RBC lysis buffer used.  It is submitted that hypotonic RBC lysis buffers were well known in the art and thus the details of such were not necessary to recite in the references.  In particular, a hypotonic RBC lysis buffer comprising 155 mM NH4Cl (which is 8.29 g/L), 0.1 mM EDTA and 10 mM KHCO3 was well known in the art, and was commercially available as of the filing of the instant application, in support see Aylsworth et al (¶0528) and/or Avent et al (¶0078).  It would have been prima facie obvious to have used this RBC lysis buffer, as it was a known, commercially available hypotonic RBC lysis buffer capable of lysing RBCs.  This red blood cell lysis buffer reads on the red cell lysis buffer as defined by claims 1 and 2.  
Overall, it would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have modified the method of Fong et al to include a step of subjecting the Wharton’s jelly using a red blood cell lysis buffer to treat Wharton’s jelly tissue separated from umbilical cord.  It would have been prima facie obvious to have used the hypotonic RBC lysis buffer comprising 155 mM NH4Cl (which is 8.29 g/L), 0.1 mM EDTA and 10 mM KHCO3 because this was one of a finite number of RBC lysis buffers available at the time the application was filed.  One would have had a reasonable expectation of successfully doing so based on the guidance of Christopherson, Sabapathy et al and Ganchas et al.
Regarding claim 4: Following the discussion of claim 1 above, the cell pellet obtained in step (xi) reads on Wharton’s jelly tissue blocks. For the reasons discussed above, it would have been prima facie obvious to have modified the method of Fong et al to include a step of adding the red blood cell lysis buffer to the Wharton’s jelly tissue blocks.  The exact volume of the RBC lysis buffer added, and the duration of incubation with the buffer would have been matters of routine optimization.  The goal is to lyse RBCs in the Wharton’s jelly.  The amount of RBC lysis buffer added, the incubation temperature and the duration of incubation will all effect the degree and rate of RBC lysis, thus these are all result effective variables.  The method of Fong et al further involves resuspending the pelleted cells and culturing the cells, which reads on culturing the obtained tissue blocks with the serum-free medium ...to obtain primary mesenchymal stem cells.

Regarding claims 15-17: Following the discussion of claims 1-3 above, the method of Fong et al, modified in view of Christopherson, Sabapathy et al, Ganchas et al, and further in view of Aylsworth et al and Avent et al render obvious a method which requires use of a red blood cell lysis buffer having the composition as defined in claims 15 and 16, and use of a serum-free cell culture medium having the composition as defined in claims 15 and 17.  It would therefore have been prima facie obvious to have provided both of the red blood cell lysis buffer and the serum-free cell culture medium as parts of a kit for the purpose of carrying out the method rendered obvious by the prior art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of copending Application No. 16/061272 (reference application), in view of Christopherson (US 2008/0118477), Sabapathy et al (PLoS One, 2014) and Ganchas et al (WO 09/044379), and further in view of Aylsworth et al (US 2005/0169935) and Avent et al (US 2010/0167328).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are prima facie obvious over the copending claims.
Regarding instant claims 1-4: Copending claims 5-7 recite methods of culturing hUC-MSCs, said method comprising a step of culturing hUC-MSCs in a second medium, which is identical to the serum-free medium as currently claimed.  
using a red blood cell lysis buffer to treat the Wharton’s jelly tissue.
The teachings of Christopherson, Sabapathy et al, Ganchas et al, Aylsworth et al, and Avent et al are set forth above.
In order to culture hUC-MSCs, it is necessary to first separate the hUC-MSCs from umbilical cord tissue.  
It would have been prima facie obvious to have isolated the hUC-MSCs from umbilical cord method via any of the techniques of Christopherson, Sabapathy et al and/or Ganchas et al, each of which involve use of a red blood cell lysis buffer.  Use of the red blood cell lysis buffer comprising 155 mM NH4Cl (which is 8.29 g/L), 0.1 mM EDTA and 10 mM KHCO3, as disclosed by Aylsworth et al and Avent et al would have been prima facie obvious as it was one of a finite number of well-known options for RBC lysis buffers available at the time the application was filed.  
As such, the instant claims are considered an obvious variation of the copending claims.
Regarding instant claims 15-17: The second medium of the copending claims reads on the serum-free medium of the instant claims.  For the reasons set forth above, it would have been prima facie obvious to have further included a step of separating the hUC-MSCs from umbilical cord tissue, wherein said separation involves a step of using a red blood cell lysis buffer as described by the instant claims.  It would further have been prima facie obvious to have provided such a red blood cell lysis buffer, in addition to the first and second mediums as part of a kit in order to carry out the method of patented claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of copending Application No. 16/061232 (reference application), in view of Christopherson (US 2008/0118477), Sabapathy et al (PLoS One, 2014) and Ganchas et al (WO 09/044379), and further in view of Aylsworth et al (US 2005/0169935) and Avent et al (US 2010/0167328).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are prima facie obvious over the copending claims.
serum free medium of the instant claims. 
The co-pending claims differ from the instant claims in that they are directed to the serum-free medium, per se, not to methods of separating and culturing UC-MSCs.  The copending claims also differ in that they do not teach inclusion of a red blood cell lysis buffer as currently claimed.
However, it is submitted that use of the claimed (copending) medium for expansion of human cord mesenchymal stem cells, as is recited in the preamble, is prima facie obvious.  
In order to culture hUC-MSCs, it is necessary to first separate the hUC-MSCs from umbilical cord tissue.  
The teachings of Christopherson, Sabapathy et al, Ganchas et al, Aylsworth et al, and Avent et al are set forth above.
It would have been prima facie obvious to have isolated the hUC-MSCs from umbilical cord method via any of the techniques of Christopherson, Sabapathy et al and/or Ganchas et al, each of which involve use of a red blood cell lysis buffer.  Use of the red blood cell lysis buffer comprising 155 mM NH4Cl (which is 8.29 g/L), 0.1 mM EDTA and 10 mM KHCO3, as disclosed by Aylsworth et al and Avent et al would have been prima facie obvious as it was one of a finite number of well-known options for RBC lysis buffers available at the time the application was filed.  
As such, the instant claims are considered obvious over the copending claims.
Regarding instant claims 15-17: The serum-free medium of the copending claims reads on the serum-free medium of the instant claims.  For the reasons set forth above, it would have been prima facie obvious to have used the (copending) claimed medium to expand hUC-MSCs, and to further include a step of separating the hUC-MSCs from umbilical cord tissue, wherein said separation involves a step of using a red blood cell lysis buffer as described by the instant claims.  It would further have been prima facie obvious to have provided such a red blood cell lysis buffer, in addition to the serum-free medium as part of a kit in order to carry out the method of patented claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/              Primary Examiner, Art Unit 1633